Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Kasami et al (US 6,400,318), Shima (US 7,429,947) and Yeo et al (US 2019/0312465) are cited because they are pertinent to the method and apparatus for calibrating antennae.  However, none of the cited references teaches or suggests an antenna device comprising, in combination with other elements, the further arrangements of a first variable phase amplifier that outputs a first signal to a first transmission line without outputting a second signal to a second transmission line; a second variable phase amplifier that outputs a fourth signal to a fourth transmission line without outputting a third signal to a third transmission line; a phase comparator that acquires a first reflected signal that is obtained by reflecting the first signal by a first antenna element from the second transmission line, acquires a second reflected signal that is obtained by reflecting the fourth signal by a second antenna element from the third transmission line, and detects a phase difference between the first and the second antenna elements on the basis of the first and the second reflected signals; and a phase amplitude controller that calibrates a phase between the first and the second antenna elements on the basis of the detected phase difference as recited in claim 1 and similar limitations as recited in the corresponding method claim 11 and further limitations of the dependent claims 2-10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DON N VO/Primary Examiner, Art Unit 2636